Title: From Thomas Jefferson to the Board of Trade, 26 January 1780
From: Jefferson, Thomas
To: Board of Trade



In Council Jany. 26. 1780.

The Governor is advised to recommend to the Board of Trade to draw Bills of Exchange on Messrs. Penett & Co. to the amount of £4,000. Sterling payable to Colo. Geo. Rogers Clarke, to be by him disposed of to the best Advantage, and the proceeds paid, four fifths to Colo. Legras, and one fifth to Capt. Lintot in part of the debt due to them, and to take Measures for procuring other Bills of Exchange from Congress to be remitted to the said Penet & Co. in order to enable them to comply with the said Drafts on them; and to give the said Legras and Lintot written Assurance that the Balance which shall be still due to them shall be paid by the Public within the Term of one Year. The Board also advise the Governor to recommend to the Board of Trade to take Measures for providing on the public Account Lumber and Beef on the Ohio to be carried to New Orleans for payment of the public Debt and  providing a Fund there, and that he give Sanction to such Measures when ready to be carried into Execution. Extract from Minutes.

A Blair, C. C.

